                   Case 1:18-cr-00217-KMW Document 190 Filed 11/18/19 Page 1 of 1


                         Quinn emanuel trlal lawvers I new vork
                         51   Mad ison Avenue, und Floor, New York , N ew York 10010 -1 6 01 I T EL (212) 8 4 9 -7000 FAX ( 212) 8 49-7100

            -c6-~--
;~-~~-·:~-:.;                 ~~g-==(g;--;=:\@~,           I                                                    ,,_       ,



'll'\r:_·--·-· · -7'._J 000
                         ::-:CT



110 ,                                                          USDS SDNY                                          RITER       s DIRECT DIAL No.
                                                                                                                                 (212) •••-7364

\C""''_:::: :,~::"
 .,__           u.s.o.J.-S.D.N.Y.
                                      w                        ~~~:O:cALLY FILEli\.,
                                                               DOC #:
                                                                                                                :;::::;:::~:!r~~
                                                                          - -----,---.---
    November 18, 2019                                          DATE FILED:             II /~o/1q
    VIAECF

     The Honorable Kimba M . Wood
     United States District Judge
     United States District Court for the
     Southern District of New York                                                                       ~1EMO £NOORSED-
     500 Pearl Street, Courtroom 26A
     New York, NY 10007

                 Re:          United States v. Todd Schlifstein, 1:18 Cr. 00217 (KMW)

   Dear Judge Wood:                                                                                                                                     J.i·
          We write to request permission for Dr. Todd Schlifstein to travel to and from the Central and7                                                    \i/
   Southern Districts of Florida on January 9-12, 2020 to spend time with his family, including his two                                                 J
   younger nieces. As part of his bail conditions, Dr. Schlifstein's travel was limited to the Southern
   and Eastern Districts of New York. Dr. Schlifstein will provide his itinerary to Pretrial Services in
   advance of his trip.

                 We have spoken with the Government (AUSA Noah Solowiejczyk) and Pretrial Services
    (Officer Erin Cunningham). Neither object to our request. Thank you for your consideration.

                                                                                   Respectfully submitted,

                                                                                   Isl Alex Spiro

                                                                                   Alex Spiro
                                                                                   QUINN EMANUEL URQUHART &
                                                                                   SULLIVAN, LLP
                                                                                   51 Madison A venue, 22nd Floor
                                                                                   New York, NY 10010
                                                                                   212-849-7364
                                                                                   alexspiro@quinnemanuel.com

                                                                                   Attorneys for Todd Schlifstein /{- (                       _ (°I
                                                                                                                                          1
          qulnnemanuelurquhan&sulllvan,IIP                                                  SO ORDERED:                        N.Y., N.Y.
          Lm ANGHB I N~W YOH I )AN FR.ANrnCO I)!LICON VALLEY I CH ICA.GO I WA.5HINOTON, DGI HOU5TON IBEfi TTLfj I 5OBTON
           LONDON I TOKYO         I MANNHEIM I HAMBURG I PARIS I MUN ICH I SYDNEY I H ONG   KONG   I BRUSSELS I ZURICH I SHANGHAI I PERTH I STUTTGART

                                                                                    ( ~ ~ -W)YI(_
                                                                                       KIMBA M. WOOD
                                                                                           U.S.D.J.
